I wish to join other delegations 
at this gathering in congratulating you, Mr. President, on 
your election to the presidency of the General Assembly 
at its sixty-eighth session. I am sure that under your 
guidance and through your excellent diplomatic skills 
we will have a rich exchange of ideas and a fruitful 
outcome. I also wish to extend my congratulations and 
gratitude to your predecessor, Vuk Jeremi., for his 
successful stewardship of the previous session of the 
General Assembly. My deepest appreciation also goes 
to the Secretary-General, Mr. Ban Ki-moon, whose 
passion and commitment have been instrumental in the 
work of the organization.

I will start by taking the Assembly back a few years. 
All here will certainly remember how not too long ago 
the world waited in anticipation and hope for the clock 
to push past midnight to the year 2000. As with most 
fresh starts, the new millennium brought with it a sense 
of promise and, indeed, something extraordinary was 
taking place.

For the first time in history, Governments 
had committed themselves to “walk the talk” by 
adhering to a set of measurable targets aimed at 
lifting millions out of poverty by the year 2015. The 
so-called Millennium Development Goals were bold 
and ambitious. They became national and global 
priorities, setting Government policies and generating 
a strong commitment across wide areas towards their 
attainment. Failure, it was felt, was not an option.

Undoubtedly, there have been remarkable 
successes. The number of people living in extreme 
poverty has fallen, as have poverty rates. Access to 
sources of clean water has improved. The proportion 
of urban slum dwellers has declined substantially, and 
there has been visible improvement in the areas of 
health and education.

Yet, as significant as those achievements are, we 
are now at a watershed moment. The international 
community has already recognized the need to push 
the Goals further, beyond 2015, and to see that they 
become sustainable development goals. An important 
stock-taking exercise has been taking place so as to 
ensure that no one is left behind, that no human being 
feels merely like a scrap of life, living at the edge of 
existence.

It would be easy for us to think of poverty as 
belonging elsewhere, if we did not see it all around us. 
We have the luxury of exercising wilful blindness to 
malnutrition and disease, pretending that they belong 
to a different culture, to a different nationality, to a 
fictitious world that is wiped away as easily as flipping 
a television channel. It would also be easy for us to think 
that we can be altruistic, since we are lucky enough to 
live without want. 

But we are not here today to be blind. What brings 
us together at the General Assembly, year after year, 
to hear speech after speech, is a longing to belong. We 
want to be part of something bigger, something that 
goes beyond our self-imposed borders of language, 
culture and tradition. We want to belong to that global 
sea of peoples sharing a single purpose. That longing or 
need to come together tugs at our hearts with hope and 
empathy for those at the margins of humankind. We 
want to do something worthwhile. We want to commit 
our intelligence to being effective agents of change. 
“Make poverty history,” we once heard, and indeed we 
have worked towards that aim. 

But, as we hold those noble aims high, we also 
question whether our plan is a priority, whether it 
will fit within our national budget or our political life 
cycles. And then we pause to consider our options, to 
choose what will hurt us the least. The poor do not have 
the luxury of granting us time to take our decisions. 
Humankind cannot wait for a better time, when there 
is no financial crisis. We, the international community, 
need to forge ahead with determination to reach all our 
goals. 

I am proud to note today Malta’s long-standing 
history of solidarity with other nations all over the 
world. Our accession to the European Union took that 
solidarity a step further, and my country assumed 



responsibilities and obligations in the context of 
providing overseas development assistance to 
developing countries. That remains a cornerstone of 
Malta’s international relations, and we remain firmly 
engaged in seeking the eradication of poverty and the 
sustainable development of societies in need. We are 
proud to form part of the European Union, which is the 
world’s largest donor of development aid, and we are 
committed to reaching the goals that we have set and to 
being a reliable partner for those in need.

I am equally proud to recall that this year marks the 
twenty-fifth year since Malta proposed to the General 
Assembly that climate conservation should be part of 
humankind’s shared concerns, a concept that launched 
the process leading to the United Nations Framework 
Convention on Climate Change. Malta is proud to have 
been at the forefront of that discussion. We are adamant 
about keeping the issue alive, for we are conscious of 
the fact that climate change hits hardest the world’s 
most vulnerable.

In defining a common vision for the future, we 
believe that the eradication of poverty and the promotion 
of sustainable development must be at the heart of the 
post-2015 development framework. In the words of the 
former President of South Africa, Mr. Nelson Mandela, 

“[o]vercoming poverty is not a gesture of charity. 
It is an act of justice. Like slavery and apartheid, 
poverty is not natural. It is man-made and it can be 
overcome and eradicated by the actions of human 
beings.” 
Malta is committed to continuing to engage with its 
international partners in developing a post-2015 global 
development agenda that delivers on the promise of a 
better and fairer world for all.
Malta also understands the need to act in other 
very tangible ways. When rickety boats laden with 
irregular migrants reach our shores, which happens 
each and every day, we see the suffering, we feel the 
loss of dignity etched on people’s faces. We understand 
that they are caught in a web of poverty and criminal 
exploitation. We feel for those fleeing persecution and 
poverty. They are desperately searching for safety and 
prosperity. We do everything we can to provide them 
with the help they need, offering refuge and respite.

Yet Malta cannot do that alone. The international 
community must do more in the face of an ongoing 
situation that is nothing but tragic evidence of our global 
failures. It would be easy to flip channels once again, 
to “park it in someone else’s back yard”. But it is not 
someone else’s problem. Irregular immigration, human 
trafficking and modern-day slavery are everyone’s 
problem. We all have to play a part in solving it, not 
only regionally but also globally.

There needs to be a sustained evolution in our 
thinking. At the threshold of the year 2015, we urge 
fellow nations not only to think beyond the current 
Millennium Development Goals and how to ensure 
their sustainability, but also to think of other goals that 
could be included. There can be no unfinished business. 
There can be no sustainable development goals without 
peace, without fighting corruption, without respect for 
human rights and without economic equality, which is 
the social justice issue of our time. 

The news headlines may not shock us anymore, but 
those living in fear of losing their lives and those of 
their families do not live in order to make news. They 
look to survive. Whether scrapping for food or seeking 
shelter from bullets, whether hiding their daughters to 
prevent them from falling victim to rape as a tool of 
war or keeping sons from being forcibly recruited as 
child soldiers, millions of people all over the world live 
dreading tomorrow. Each day they die a little bit more.

We bear responsibility for not safeguarding their 
sense of belonging as equal human beings on this planet. 
Malta firmly believes that the United Nations can and 
must do more to safeguard human dignity and stir the 
conscience of humankind. No undertaking can be as 
fundamental as addressing the needs of the peoples of 
the world, and no organization is better situated to see 
that that can be done than the United Nations.

Malta’s geostrategic location makes it look most 
closely at that which surrounds it. We are proud to be a 
people of the sea, of a Mediterranean Sea that has given 
us life and marked our history. We are proud of our 
contributions towards the health of that sea, the many 
exchanges that we support and the good relations we 
maintain with all our neighbours, North and South. 

But we are also troubled by the conflicts and 
suffering that we see around us. Waves of new 
tomorrows and hopeful struggles for democracy in 
North Africa have given way to new realities that were 
unthinkable when the Millennium Development Goals 
were drawn up. Sectarian strife, religious tensions and 
power struggles have halted or reversed the progress 
of development. It is almost correct to say that the 



Mediterranean Sea is at a boiling point and that the 
next conflict — one over scarce resources, contested 
borders or even cultural offences — is just waiting to 
happen. But there can be no stalemate or acceptance of 
the status quo if we truly believe that the peoples of the 
Mediterranean deserve better. No violations of human 
rights or shaky institutions can be accepted if we are 
to look truly holistically at a new positive agenda for 
humankind. The deepening links between the lives of 
peoples across countries demand coordinated global 
action. We must face that challenge.

Malta firmly believes that more can be done by 
the community of nations gathered here to support the 
fragile democracies that are struggling to take root 
where dictators formerly ruled. More can and should 
be done to ensure that the economies of the region are 
able to flourish, that intraregional trade is supported 
and that cultural exchanges are fostered. More needs 
to be done to stop the violence and bloodshed that risk 
becoming the norm for those of us who see the evolution 
of events.

Malta calls upon the international community to 
look with compassion on the innocents in Syria. That 
is a humanitarian catastrophe with no end in sight — a 
horrendous and indiscriminate tragedy. Each child’s 
death and each mother’s wail should shame us all. People 
are morally outraged around the world, and justifiably 
outraged, for there can never be any justification for the 
appalling suffering that is taking place. 

The Mediterranean Sea basin remains awash with 
promise but polluted with pain and prejudice. The 
Middle East remains a hate-filled maelstrom and the 
most explosive region in the world. How many more 
need to die, not just in that region but everywhere 
else because of conflict and terrorism? How many 
more need to leave all their belongings to join hurried 
convoys, fearful of losing their lives? How much longer 
can the rights of others be ignored and trampled upon 
while others enjoy their perceived rights? We need to 
stop that wildfire. We need to stop the further descent 
into brutality and carnage. Those responsible must be 
brought to international justice.

Malta is convinced that we cannot start talking of 
a post-2015 agenda if we cannot solve our differences 
today. We do not have a carte blanche privilege to be 
immune and indifferent, for the cost of our inaction 
is greater than the cost of our effort and commitment. 
Conflict saps the focus from our goals. It drains our 
resources and stifles our potential. The United Nations 
family, committed as it is to the purposes of peace and 
prosperity among nations, understands that. 

Malta firmly believes that true peace in our time 
needs to be the overriding goal, the one target to which 
we should all aspire and for which we should all work. 
We need to ensure stable and peaceful societies if 
we want to take the Millennium Development Goals 
further. The opportunities for all to thrive are at hand. 
The United Nations is and should be the force field to 
which all nations gravitate in order to solve differences 
and push boundaries together. 

Our global goals and commitments cannot be solely 
time-bound but must also be outcome-oriented. We 
need to think inclusively and holistically. Post-2015, we 
should not be looking towards rebooting, but towards 
continuity with greater purpose and greater ambition. 
Fewer people dying every day is a great achievement, 
but more people truly living is an astounding victory 
for all.

However, to get there we have to realize that 
everyone has an equal voice. People need to be involved 
in decision-making, since it affects their lives and their 
livelihoods. They should be foremost in our minds as we 
consider the world’s natural resources and tackle global 
concerns such as climate change. There is never only 
one way of doing things. We can achieve our targets 
only if we listen to the people whom we are meant to 
represent and make them part of the decision-making 
process.

A few weeks ago, a young girl, Malala, from 
Pakistan, spoke in this very Hall of her dream for 
girls to get an education and wield the power of the 
pen. Yesterday, at a gathering I attended, she said that 
everyone should send books, not bombs. 

Thirteen years ago, our leaders had a dream: to live 
up to the millennium moment and to better peoples’ lives. 
As we approach the year 2015, we need to remember the 
hope and determination we felt as we crossed into the 
new millennium, that determination to make the world 
a somewhat better place through the goals we reach 
together. We need to carry that forward and continue 
to make dreams happen. Every day, millions of people 
around the world dream of something more than a scrap 
of a life. Indeed, there are no scraps of life.
